Case: 1:18-mj-03156-TMP Doc #: 11 Filed: 08/20/19 1 of 1. PagelD #: 64

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
"STEVE AJALTOUNI" (662394096) MAGISTRATE JUDGE

) CASE NO. 1:18MJ3156

:
THAT IS STORED AT PREMISES ) THOMAS M. PARKER

)

)

)

CONTROLLED BY FACEBOOK, INC.

ORDER

Upon motion of the United States of America, and for good cause shown, the application,
search warrant, affidavit, and any attachments of Special Agent Matthew Hamulak of
Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), United
States Department of Homeland Security (DHS) in support of the search warrant issued in the

instant case, are hereby UNSEALED.

 

THOMAS M:?
UNITED STATES MAGISTRATE JUDGE

8/20/2019
DATE
